Case 2:19-cr-00181-Z-BR Document 34 Filed 06/11/20 Pe ee Ene
U.S. DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT CDURT
FOR THE NORTHERN DISTRICT OF TEXAS JUN | | 2020

 

 

 

 

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § Bf rh DISTRICT COURT
s Deputy
Plaintiff, §
§
V. § 2:19-CR-181-Z-BR-1
§
SINDULFO GALEANA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 27, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Sindulfo Galeana filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Sindulfo Galeana was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Sindulfo Galeana; and ADJUDGES Defendant
Sindulfo Galeana guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, June |} , 2020.

 

MAYVTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
